Citation Nr: 1812652	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 and a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2017, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2017, the Veteran testified during a hearing before the undersigned by videoconference; a transcript is of record.

The issue of entitlement to service connection for gout is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Since the period on appeal, the Veteran's PTSD has been manifested by symptomology more nearly approximating occupational and social impairment, with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes the request for a new examination from the Veteran's representative in the December 2017 videoconference hearing.  See December 2017 Hearing Transcript at page 26.  The Veteran's representative references that "we're over the two-year limit" since the Veteran's last examination in April 2015.  Id.  The passage of time alone does not trigger the need for a new examination.  See, e.g. Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Board finds that there is enough evidence of record to properly assess the Veteran's level of symptomatology regarding his PTSD.  Thus, a new examination is not needed.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met through the April 2015 examination report already of record.  38 C.F.R. § 3.159 (c)(4).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from a service-connected disability.  38 C.F.R. § 4.1 (2017).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances. 38 C.F.R. § 4.2.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 
Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Facts and Analysis

The Veteran and his representative contend that since March 2015, the Veteran's PTSD symptoms have been more reflective of a rating in excess of 50 percent.  

The Veteran was afforded a VA psychological examination in April 2015.  This examination reports the Veteran experienced such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (less than weekly), chronic sleep impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  While being treated for PTSD in April of 2015, the Veteran reported difficulty sleeping and intrusive memories.  The Veteran presented as casually groomed and although he was reported as irritable his behavior was appropriate.  His insight and judgment were fair and his affect was described as mood congruent.  The Veteran denied any homicidal or suicidal ideation.  This evidence is line with the 50 percent rating in effect and does not approximate the criteria for a 70 percent rating that contemplate symptoms 
 That contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.   

In May 2015, the Veteran wrote a letter to VA stating that he disagreed with the 50 percent evaluation because the decision does not take into account or consider "the many other severe recorded evidentiary life disturbances" due to his PTSD.  The Veteran went on to describe how his condition caused him to leave his family in 1992 and ultimately divorce his wife in 2005.  The Veteran contends this condition caused him to lose his former job at AT&T and prevent him from pursuing educational goals.  These factors are not for consideration during the current appeal period which is dictated by the date of the Veteran's claim for an increase in the disability rating assigned for PTSD which is March 11, 2015.  The Board notes that the impact of the Veteran's PTSD on his ability to work has been considered by the RO's decision to grant individual unemployability from March 11, 2015.  That decision was based on criteria different than what is considered in this appeal for an increased rating for PTSD.   

In a July 2015 medical opinion letter written by a VA psychologist, the psychologist wrote that the Veteran reports symptoms of stressful memories, avoidance, anhedonia, stressful cognitions, disconnected from other people, irritability/anger, difficulty concentrating and physiological reactivity with cues.  The psychologist further reported that the Veteran's symptoms had increased within the last month.  "The Veteran appears to be experiencing increases in low mood, anhedonia, irritability, difficulty concentrating and disconnection from others."  See July 2015 Medical Opinion Letter by Dr. R.L., Ph.D.  This evidence was used by the RO as evidence of the Veteran's inability to secure or follow substantially gainful employment.  For the purpose of evaluation of the service-connected PTSD, the Board finds that these symptoms do no approximate those of a 70 percent rating.  There is no evidence of occupation and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood due to symptoms like suicidal ideation, obsessional rituals that interfere with routine activities, intermittent illogical speech which is illogical or obscure or irrelevant, or near-continuous panic or depression that affects his ability to function independently.  

In a January 2016, VA treatment record, the examiner noted that the Veteran had voiced no concerns of wanting to harm himself or others but that he had stopped his ongoing therapy at the West Los Angeles VAMC.  See West Los Angeles VAMC Treatment Records at page 85. In September 2016 the Veteran reported to his VA examiner that he was off his pharmacy depression medications and that he was doing well.  Id. at page 7.  The VA examiner noted that the Veteran had no homicidal or suicidal ideation. 

In December 2017, the Veteran testified before the undersigned at a videoconference hearing.  The Veteran testified directly that he has had no thoughts of hurting himself since his PTSD claim began in 2015.  See December 2017 Hearing Transcript at page 25.  He further stated that he had not had any dreams or nightmares in the last couple of years and he does not suffer from panic attacks.  The Veteran expressed that what troubles him most about his PTSD is his inability to socialize.  He testified that his doctor was encouraging him to "get out more".  Id.  During the hearing, the Veteran's representative described the Veteran as having "passive suicidal" ideation.  The representative stated that during a pre-conference meeting with the Veteran, the Veteran stated:

"I'm not going to kill myself.  But honestly, I'm so messed up from this disease that I don't really kind of see myself as being beneficial to anybody.  I don't understand what my- -I can't work and I can't really contribute much to my family and I don't really see myself in the world."  Id. at page 25.

The Veteran testified that he does not get angry often because he does not deal with people anymore.  They irritate him.  He recounted a time when he became extremely angry during a game of dominoes with a friend at a local veteran center.  He reported there was no violence during the verbal altercation but expressed this is why he does not leave his home often.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Veteran is competent to report his feelings and describe certain symptoms regarding his PTSD.  However, the Veteran, nor his representative, are competent to diagnose complex medical symptomatology.  The Veteran was asked specifically about having ideas about hurting himself and the Veteran, during the December 2017 videoconference hearing, testified "no, not really."  The Veteran's representative does not possess the medical expertise to assign a "passive suicidal" ideation label on the Veteran's preconference statements.  The Board deems the Veteran competent to provide an answer about whether he has thoughts of harming himself.  As noted above, the Veteran denies any suicidal ideation.  The Veteran has testified that he does not experience nightmares or panic attacks.  Upon review of the record, the Veteran does not report suffering from symptoms like obsessional rituals, intermittently illogical speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, difficulty adapting to stressful circumstances neglect of personal appearance and hygiene or inability to establish and maintain effective relationships.  While the Veteran does not report going out often, he engages in social activities with restraint from violence.  These symptoms are more like those described in the criteria listed for a 50 percent rating.  

Although the July 2015 VA psychologist, Dr. R.L wrote that the Veteran's symptomology had increased, the symptoms described by the VA psychologist continue to approximate symptoms within the 50 percent rating criteria.

After thorough consideration, the Board finds that the preponderance of the evidence is against a rating for the Veteran's service connected PTSD in excess of 50 percent.  The Veteran's symptoms more nearly approximate the criteria for a 50 percent rating.  Accordingly, the Board finds that a rating in excess of 50 percent for PTSD is not warranted at any time during the rating period on appeal.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

Entitlement to an initial increased rating in excess of 50 percent for PTSD, is denied.


REMAND

While additional delay is regrettable, the Board finds another remand is necessary in order to properly adjudicate the Veteran's claim for entitlement to service connection for gout.

The Veteran contends that while in service he injured his leg when falling from a ladder.  Sometime later, roughly in 1983, the Veteran contends he was taken to the emergency room complaining of great pain in both his knees.  He was given pain injections but was not fully examined.  The Veteran contends that at this time the doctor told him that he was most likely experiencing gout due to a calcium build up and that this may cause him to have arthritis at a later date.  The Veteran's treatment records show he suffers from and has a history of gout.  He testified at the December 2017 videoconference hearing that he currently experiences swelling and pain in his feet and ankles.  The Veteran is currently service connected for arthritis in his both knees.  The Veteran's representative contends that at the time the Veteran was granted service connection for his bilateral knees for arthritis, that the Veteran simultaneously had gout.  A VA examination is needed to address the Veteran's gout.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records from December 2016 to the present.

2.  Schedule the Veteran for a VA examination for his gout.  The entire claims file, including a copy of this remand should be made available for review and the examiner should indicate whether such review took place.  All indicated tests and studies should be performed.

The examiner is asked to provide an opinion as to whether the Veteran's gout is at least as likely as not (50 percent probability or greater) to have had its onset in, or is otherwise related to the Veteran's military service.

For purposes of the opinion, the examiner should consider the Veteran's account of his experience in Spain and his ladder injury in service.  See pages 9-10 of the BVA hearing transcript. A rationale should be given for all opinions and conclusions expressed.  

3.  Thereafter, the issue should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


